DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 24, 2022, has been entered.  Claims 5 and 6 have been cancelled and new claims 7-12 have been added.  Thus, the pending claims are 1-4 and 7-12.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, and US 2015/0031837 issued to Favis et al., as set forth in the Examiner’s Answer, section 1, pages 3-8. 
Applicant has not amended claims 1-4 and applicant’s arguments have not been found persuasive of patentability for the reasons set forth below.  As such, the rejection of claims 1-4 under 35 USC 102/103 stands.
Specifically, Tung discloses bulked continuous filament (BCF) carpet yarns having a high level of bulk (abstract).  Carpets tufted of said yarns have a superior balance of carpet bulk and newness retention (abstract).  The preferred BCF yarns are nylon yarns, but polyester yarns are also suitable for the invention (col. 3, lines 34-39).  When polyester is employed, appropriate adjustments of the bulk levels and newness retention values shown in the figures for nylon 6,6 and processing variables due to different melting temperatures would be required, but said adjustments may be envisioned by those of ordinary skill in the art (col. 3, lines 39-41 and col. 5, lines 33-40). The BCFs have a trilobal cross-sectional shape with a modification ratio of 1.4-4.0 and a denier per filament of 10-25 (col. 2, line 63-col. 3, line 1).  The yarns made from the BCFs have a yarn bulk level of at least 35 and a denier of 800-2000 (col. 3, lines 1-4 and col. 4, lines 9-10).  Tung teaches known tufted carpets comprise BCF yarns tufted into a primary backing and a latex adhesive backing coated thereon to fix the tufts (i.e., appellant’s at least one backing layer) (col. 1, 14-25).  The pile layer weight may range from 0.68-1.70 kg/m2 (680-1700 gsm) (col. 3, lines 26-31).  The BCFs are extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn (col. 4, line 66-col. 5, line 33).  

Regarding exception (a), while Tung teaches polyester filaments, the reference fails to explicitly teach said polyester is polyethylene terephthalate.  However, it is well known in the textile art in general and the carpet art in particular that PET is the most common type of polyester within the class of polyesters.  Appellant was previously given Official Notice of this fact in the Non-Final Office action (December 18, 2020).  Although appellant did not properly traverse said Official Notice, which resulted in said fact being taken as admitted prior art, the Allan, Phillips, and Favis references were cited in the Final Office action (April 2, 2021, section 15) as evidence that polyethylene terephthalate (PET) is the most common type of polyester.  Specifically, the Allan reference states:
For satisfactory application as carpet face yarn or pile liners or fiberfill, the fiber must be a crimped fiber and should preferentially possess a bending recovery in excess of about 40%.  Polyethylene terephthalate, the most commonly produced polyester may be produced with a maximum fiber bending recovery in the range 45 to 55%. (Col. 1, lines 58-64)

See also, Phillips and Favis, which teach, respectively:  
The carpet layer 14 may be made from a range of materials.  For instance, the raised surface of the carpet, or pile, may be made from Nylon, olefin, polypropylene, polyester (polyethylene terephthalate, commonly abbreviated PET), wool, etc. (Section [0064])

The term “polyester” as a specific material most commonly refers to polyethylene terephthalate (PET). (Section [0070])

Thus, the fact that PET is the most common type of polyester within the class of polyesters in the textile art in general and the carpet art in particular is clearly capable of instant and unquestionable demonstration as being well-known.  As such, one of ordinary skill in the art would at once envisage Tung’s teaching of polyester carpet filaments to include polyethylene terephthalate.  In order to anticipate, a reference must identify something falling within the In re Schaumann, 572 F.2d 312, 317 (CCPA 1978).  Further, to anticipate, one skilled in the art must be able to “at once envisage” the claimed subject matter in the prior art disclosure.  In re Petering, 301 F.2d 676, 681 (CCPA 1962).  Hence, Tung’s teaching of polyester inherently encompasses polyethylene terephthalate and exception (a) is met by the Tung reference.  
Regarding exception (b), while the objective of Tung is to produce a high bulk BCF yarn, the reference does not measure bulk levels by a crimp ratio property.  However, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the BCF carpet. Specifically, Tung teaches texturing the nylon filaments with hot air jets (i.e., nozzles), wherein the filaments exit the jets onto a perforated rotating drum where air is vacuumed through the perforations and water is misted to quench said filaments (col. 5, lines 12-22).  Tung teaches the residence time of the yarn on the bulking drum results in better cooling and higher bulk in the final yarn product (col. 5, lines 27-31).  The reference also teaches polyester BCF are made by a similar process, but with varying temperatures dependent upon the melting point of said polyester, which can be envisioned by a skilled artisan (col. 5, lines 34-40).  Note the present invention discloses increases in the crimping ratio of PET BCF are achieved by quenching after thermally texturizing, wherein said bulked filaments are quenched with cooling water or cooling air at the outlet of the texturing nozzle or by sucking air through the cooling drum located at the lower end 
Additional support of this presumption of inherency can be found in Tung’s teaching of yarn crimp elongation (YCE) (i.e., Tung’s method of measuring bulk levels in the BCF yarns).  Figure 1 of the reference discloses a bulk crimp elongation (BCE) of an exemplary nylon 6,6 BCF of least about 17-26% (i.e., above line A) (col. 4, lines 16-30), which may be converted to a yarn crimp elongation (YCE) of at least about 21-30% (col. 6, lines 43-45).  Working examples of nylon 6,6 have a BCE of 23-40%, which converts to a YCE of about 27-43% (Table 1).  While not equivalent in variables, Tung’s YCE measurement and calculation (col. 6, lines 1-45) are substantially similar to the crimp ratio measurement and calculation disclosed in appellant’s specification (page 12, lines 7-17).  In other words, despite different time, yarn length, and load variables, the prior art method and appellant’s method both measure the degree of bulk in BCF yarns by means of boiling a yarn sample, drying said sample, hanging said sample and cutting to a specified length, loading said sample, and measuring the new yarn length (Tung, col. 6, lines 1-45 and specification, page 12, lines 7-17). So, while the particular variables may differ, Tung’s teaching of a nylon 6,6 BCF having high bulk levels of 21-30% and 27-43% as measured by YCE would suggest an approximate correlation to a high bulk level for a nylon 6, 6 BCF as measured by crimp ratio of 14% or more.  Tung teaches polyester BCF may be substituted for the nylon 6,6 wherein appropriate adjustments of bulk levels and newness retention values shown in the figures for nylon 6,6 would be required (col. 3, lines 39-41).  While Tung does not explicitly teach the claimed crimp ratio for a PET BCF, Tung’s objective is to produce BCF carpet yarns, including polyester BCF yarns, having high levels of bulk (abstract).  Hence, it is In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed crimp ratio would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) stands anticipated by or obvious over the Tung reference. 
	Regarding exception (c), although Tung does not explicitly teach the limitation of a wear resistance level according to MS343-15 standard of 3 or more, as measured with a Taber abrasion tester (specification, page 13, line 14-page 14, line 13), it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament tufted into a primary backing to form a carpet having the claimed face weight) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the carpet.  Note the reference teaches a carpet appearance retention as measured by a Vetterman drum test (i.e., a measure of a carpet’s resistance to wear) and evaluated on a scale of 1-5 (col. 6, line 58-col. 7, line 13).  Some working examples of nylon 6,6 have a newness retention (NR) of 3 or above, wherein a rating of 3 is moderately worn sample after 20,000 cycles (col. 8, lines 15-20 and Tables 1 and 2).  Tung’s disclosed NR ratings for carpet wear, although not measured by the same test method as appellant, would be indicative of good wear resistance according to appellant’s test methods.  Tung teaches polyester BCF may be substituted for the nylon 6,6 wherein appropriate adjustments of bulk levels and newness retention values In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed wear resistance would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (c) and claims 1-4 are rejected as being anticipated by or obvious over the cited Tung reference.  
Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, and US 2015/0031837 issued to Favis et al., as applied to claim 1 above, and further evidenced by US 3,525,134 issued to Coon.
New claims 7 and 9 limit the PET bulked continuous filament (BCF) to having a sinuous crimp shape.  While Tung does not explicitly teach the shape of the crimped BCF, the reference teaches the filaments are texturized by a bulking jet according to US 3,535,134 issued to Coon (col. 7, lines 33-39).  Coon discloses “This invention relates to apparatus for use in treating synthetic filaments with hot gas or steam to introduce a random curvilinear crimp…” (col. 1, lines 29-31).  Thus, the bulked filaments of Tung have a random curvilinear (e.g., wavy) crimp which falls within the scope of applicant’s “sinuous crimp shape.”  Therefore, claims 7 and 9 are rejected along with parent claim 1 as being anticipated by or obvious over the cited Tung reference.
.


Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, and US 2015/0031837 issued to Favis et al., as applied to claim 1 above, in view of US 2004/0151870 issued to Theiss.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, US 2015/0031837 issued to Favis et al., and US 3,525,134 issued to Coon, as applied to claims 1 and 7-10 above, in view of US 2004/0151870 issued to Theiss.  
Tung teaches the BCF yarns are tufted in to a primary backing, but fails to teach a suitable backing material.  Additionally, Tung fails to teach a precoat (i.e., first coating layer to fix the pile tufts) and a second coating layer comprising polyethylene or ethylene-vinyl acetate (EVA). However, such carpet backing constructions are well-known in the art.  For example, Theiss disclose it is known in the art to provide tufted automotive carpets comprising face yarns tufted into a primary backing comprising a spunbond polyester nonwoven fabric, a precoat comprising polyethylene, and 30-80 osy (1017-2712 gsm) of an EVA backing (section [0003]).  
.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant states “claims 1-4 stand rejected under 35 USC 102(a)(1) as allegedly being anticipated by Tung” (Amendment, page 4, 5th paragraph).  Applicant traverses this rejection by asserting the single prior art reference of Tung fails to disclose each and every element of the claimed invention (Amendment, page 4, 5th paragraph, page 5, 2nd paragraph, and page 6, 1st paragraph).  Specifically, applicant argues Tung’s teaching of the genus polyester is not an inherent disclosure to the species polyethylene terephthalate (Amendment, paragraph spanning pages 5-5).  
In response, applicant’s argument is found unpersuasive since applicant is traversing an incorrect rejection.  Namely, the rejection is not a 102 anticipation rejection by the Tung In re Schaumann, 572 F.2d 312, 317 (CCPA 1978).  Further, to anticipate, one skilled in the art must be able to “at once envisage” the claimed subject matter in the prior art disclosure.  In re Petering, 301 F.2d 676, 681 (CCPA 1962).  (See MPEP 2131.02, III, A Generic Disclosure Will Anticipate A Claimed Species Covered By That Disclosure When The Species Can Be “At Once Envisaged” From The Disclosure.)  The cited Allan, Phillips, and Favis references evidence that a skilled artisan would be able to at once envisaged the species PET from Tung’s teaching of polyester.  Therefore, Tung’s teaching of polyester inherently encompasses polyethylene terephthalate and applicant’s argument is found unpersuasive.  
Applicant states, “claims 1-4 stand rejected under 35 USC 103 as allegedly being obvious over Tung in view of Allan, Phillips, and Favis,” wherein Allan, Phillips, and Favis do not cure the deficiencies of Tung (Amendment, page 6, 4th paragraph and page 13, 3rd and 4th paragraphs).  It is noted that this rejection is also incorrectly stated.  The proper rejection is an 
Applicant asserts Tung, Allan, Phillips, and Favis fail to disclose, teach, or suggest the claimed PET bulked continuous filament having a crimp ratio of 14% or more (Amendment, page 7, 1st paragraph, page 12, 1st paragraph – page 12, 4th paragraph, page 13, 1st and 2nd paragraphs).  Applicant disagrees that the 102/103 rejection provides a basis in fact and/or technical reasoning to reasonable support a determination that the specific range of the crimp ratio of PET BCF is inherent to the Tung polyester filaments (Amendment, page 8, 1st paragraph and paragraph spanning pages 12-13).  Specifically, applicant asserts Tung’s teaching of polyester filaments is a “mere invitation to investigate” applying the disclosure of Tung to polyester filaments and not an inherent disclosure to polyester filaments (Amendment, page 8, last paragraph – page 9, 1st paragraph and paragraph spanning pages 12-13).  The examiner respectfully disagrees.  
Tung references polyester filaments three times in the disclosure.  First, in the Background of the Invention, Tung teaches “the great majority of residential carpets sold in the United States” comprises synthetic polymeric pile yarns, such as nylon, polyester, and polypropylene yarns (col. 1, lines 14-21).  The second citation of polyester is as follows (col. 3, lines 34-41):
While the figures and examples discussed hereinafter relate to nylon 6,6 yarns and carpets, other polymers useful in residential carpet applications, notably other nylons such as nylon 6 and nylon copolymers, polyester, polypropylene and their copolymers may similarly be used.  Appropriate adjustments would, of course, be required for the bulk levels and newness retention values shown in these figures.

The third reference is the one cited by applicant (Amendment, page 8, 2nd paragraph):  
The above conditions are useful in spinning nylon 6,6 yarns.  Other polyamides and polymers such as polypropylene or polyester may be spun in a similar process, however the 
skilled in the art.

	The three citations of polyester filaments, taken together, clearly disclose to a skill artisan that polyester BCF filaments are encompassed by the Tung invention, wherein said skilled artisan would readily understand the differences in processing conditions and resulting physical properties for polyester and the exemplary nylon filaments.  In other words, the reference does more than merely invite one to investigate a broad genus of potential applications of its discoveries; the reference includes an inherent disclosure to polyester BCF yarns.
Additionally, the inherency reasoning of the present rejection is based upon the like chemical materials, like structural features (i.e., polyester bulked continuous filament have the claimed cross-sectional modification ratio and denier per filament), and like method of making the PET BCF yarn (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing).  Like materials cannot have mutually exclusive properties.  Like appellant’s invention, the objective of the Tung invention is to have a high bulk BCF yarn for carpeting.  This reasoning is sufficient to establish a rejection under 102/103, wherein the burden is shifted to appellant to show otherwise.  See MPEP 2112.01, I.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada
Applicant argues appropriate explanation regarding how to apply the processing of Tung’s nylon 6,6 to polyester is not provided by the Examiner’s Answer and notes the reference fails to teach or suggest the specific temperature range for polyester (Amendment, page 9, 2nd paragraph – paragraph spanning pages 9-10).  In response, a patent need not teach, and preferably omits, what is well-known to those skilled and already available to the public.  The thermal properties (e.g., crystallization, heat setting, and melting temperatures) of polyester yarns are well known in the art. Additionally, the dependence of said temperatures in spinning polyester continuous filaments and texturing said filaments into BCF carpet yarns is understood by one of ordinary skill in the art.  Thus, Tung need not provide an explicit working example of polyester BCF for the reference to provide an inherent disclosure or to be enabled for such.  Additionally, the Examiner’s Answer need not detail known differences in processing variables between nylon 6,6 and polyester for the rejection of the claims to be proper.  
Applicant traverses the rejection by arguing Tung’s YCE measurement and calculation are significantly different from the crimp ratio measurement and calculation of the present invention (Amendment, page 10, 1st paragraph – table spanning pages 11-12).  In response, yes, it has been acknowledged that Tung’s YCE property is not equivalent to appellant’s crimp ratio.  Hence, no direct comparison can be made between the properties and the rejection is not based upon an explicit anticipation rejection.  However, appellant’s crimp ratio and Tung’s yarn crimp elongation (YCE) property are both measuring a degree of bulkiness of the BCF yarns by means of boiling a yarn sample, drying said sample, hanging said sample and cutting to a specified length, loading said sample, and measuring the new yarn length. So, while the particular variables of time, yarn length, and loads may vary, the high bulk levels measured by Tung’s YCE property for nylon yarns provide support for the reasonable presumption that a PET BCF 
Regarding the rejection of claims 2-4, applicant does not present any new arguments but relies upon the traversal of parent claim 1 (Amendment, paragraph spanning pages 13-14).  Since said traversal of claim 1 has not been found persuasive, claims 2-4 stand rejected as being anticipated by or over the cited prior art.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 28, 2022